Citation Nr: 0115196	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  97-34 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active air service from January 1973 to 
January 1977 with over three years and 11 months of prior, 
unverified active service reported, and subsequent service in 
the Colorado Army National Guard (ANG).

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1997 rating decision of the Department of 
Veterans Affairs (VA) Salt Lake City Regional Office (RO) 
which denied service connection for a bilateral foot 
disability.  In February 2000, the Board remanded the matter 
for due process considerations, to include scheduling the 
veteran for a Board hearing at the RO.  By March 2000 letter, 
however, the veteran withdrew his hearing request.  

In July 2000, the Board found the veteran's claim of service 
connection for a bilateral foot disability to be well 
grounded and determined that new and material evidence, 
sufficient to reopen the claim of service connection for 
such, had been submitted.  However, the Board remanded the 
matter for a medical examination and opinion in order to 
clarify the nature and etiology of his bilateral foot 
disability.  


FINDINGS OF FACT

1.  The veteran's bilateral foot disability was not evident 
during his active service.

2.  The veteran's bilateral foot disability is not shown to 
be related to his service-connected back disability.


CONCLUSIONS OF LAW

1.  A bilateral foot disability was not incurred during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).

2.  The veteran's bilateral foot disability is not 
proximately due to, or the result of, his service-connected 
back disability.  38 U.S.C.A. §§  1110, 1131 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303. 3.310(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's December 1968 enlistment medical examination 
indicated that his feet were normal on clinical evaluation.  
In February 1972, service medical records indicate that he 
injured his foot playing basketball.  (The records do not 
specify which foot was injured.)  On July 1972 service 
separation medical examination, his feet were found to be 
normal on clinical evaluation.  In July 1974, in-service 
medical records indicate that he was treated for a callus on 
the bottom of the right foot.  On February 1976 periodic 
medical examination, the veteran's feet were described as 
normal on clinical evaluation.

By rating decision in May 1977, the veteran was granted 
service connection for lumbar myositis, effective January 30, 
1977, the day following the date of his separation from 
active service.  38 U.S.C.A. § 5110(b)(1).  

A December 1979 report of medical examination indicated that 
his feet were abnormal.  He was noted to have moderate pes 
planus without restriction of activity.

A March 1981 letter from a private podiatrist indicates that 
the veteran first consulted him in February 1978 because of 
pain in the calf muscles and plantar muscles of the feet.  He 
indicated that, after examination, it was found that he had 
third degree pes planus with accompanying navicular rotation 
medialward causing cuneiforms to lose articular surfaces.

A May 1982 VA clinical record contained a notation regarding 
foot pain, and a December 1982 VA medical examination report 
reflected a history of pes planus.

On periodic medical examinations, conducted in December 1983, 
September 1987, and September 1991 for Colorado ANG purposes, 
clinical evaluation of the veteran's feet was normal, and he 
denied foot pain on corresponding reports of medical history.

In October 1993, he signed an annual medical physical 
certificate, stating in essence that he was in good health 
and that he did not have any medical or dental disorders.

In his May 1996 application to reopen his claim of service 
connection for a bilateral foot disability (previously denied 
by June 1981 rating decision), the veteran theorized that his 
service-connected low back disability caused his bilateral 
foot disability.  He indicated that he had been receiving 
treatment at the Denver VA Medical Center (MC).  The RO 
contacted the Denver VAMC and requested VA outpatient 
treatment records pertaining to the veteran for the prior 
year.  The only record on file for that time period was a May 
1996 VA clinical record showing that the veteran had been 
provided with new orthotics after he broke his previous pair.  

In October 1996, the veteran was afforded a VA medical 
examination at which time he described his foot and low back 
symptoms.  He told the examiner that his foot pain affected 
his back and that "that in turn re-effects [my] feet."  He 
explained that when he did not wear his shoe inserts, his 
back would be "thrown out" which caused him to "walk funny" 
and that aggravated his foot pain.  He also claimed that he 
injured his feet in 1971 while performing running exercises 
in service when he twisted both ankles.  He also described 
two subsequent in-service injuries, which he reported 
occurred while playing basketball and participating in 
physical fitness exercises.  X-ray examination of the 
veteran's feet showed bilateral bunions and mild hallux 
valgus.  The examiner indicated that without the use of 
bilateral foot arthroses, the veteran had back and leg 
problems that kept him off work two to three times per year 
and required that he be placed on light duty two to three 
times per year for one to two weeks.

By January 1997 rating decision, the RO denied service 
connection for a bilateral foot disorder. The veteran 
appealed the RO determination, arguing that his service- 
connected low back disability had caused his bilateral foot 
disorder.  In support of his claim, he submitted clinical 
records from the Denver VAMC, including a July 1997 clinical 
record, which includes a short, hand-written notation 
(apparently from a member of the VA podiatry staff) to the 
effect that the veteran's foot pain was secondary to his back 
pain.

As noted above, the Board remanded this matter in July 2000 
for official medical examination and opinion addressing the 
nature and etiology of his bilateral foot disability.  

September 2000 VA radiologic studies of the feet indicate 
that the bones are normal.

On September 2000 fee-basis podiatric examination, the 
veteran stated that foot pain began in 1995.  He described 
constant tingling, burning, and cramping sensations, and 
stated that he had been given orthotics in the late 1980s 
which provided relief.  The orthotics were subsequently 
replaced on at least two occasions, however, he stated that 
they were no longer beneficial as he had begun to feel pain 
in the feet and back.  Objective physical examination in 
September 2000 revealed tenderness to palpation for neuroma 
on the second intermetatarsal space of the left foot.  Other 
tenderness was noted bilaterally.  Range of motion of the 
toes, feet, and ankles was within normal limits.  He had no 
contracted digits but had rearfoot and forefoot varus of four 
degrees, bilaterally.  Additionally, he lost his arches on 
standing.  X-ray studies showed flattening in the second 
metatarsal head, bilaterally.  

The fee-basis podiatrist diagnosed back pain that was aided 
by orthotics, instability of the feet and ankles, neuroma of 
the second intermetatarsal space of the left foot, and 
bilateral Freiberg's disease (avascular necrosis), and based 
on his examination and review of the claims file, he 
concluded that the veteran's foot "problems" were not 
related to service, but that his alignment problem could 
aggravate his service-connected back disability.  

The fee-basis examination report was deemed less than 
responsive to the question of whether the veteran's bilateral 
foot disability was linked to his service-connected low back 
disability.  Thus, in January 2001, the RO contacted the 
podiatrist for additional comment on the matter.  The 
podiatrist opined that the veteran's bilateral foot 
disability was not related to his service-connected back 
disability, but that "some of his back problems could be 
related to the way the foot is functioning."

By February 2001 supplemental statement of the case, the RO 
denied service connection for a bilateral foot disability 
both directly and as secondary to the veteran's service-
connected low back disability.

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2000).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
Moreover, where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability; the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Under that provision, a veteran is 
entitled to the benefit of doubt when there is an approximate 
balance of positive and negative evidence.  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

Initially, the Board concludes that VA has fully complied 
with the provisions of VCAA, and a remand to the RO for 
additional action is not warranted.  As set forth in more 
detail below, all relevant facts have been adequately 
developed by the RO; given the facts of this case, there is 
no reasonable possibility that any further assistance to the 
veteran would aid in substantiating his claim.  The veteran 
was afforded a comprehensive fee-basis medical examination 
and medical opinion, based on such examination and review of 
the claims file.  The RO obtained the service and post 
service medical records.  Also, the veteran received detailed 
notice and explanation of RO actions, and he was issued a 
thorough statement of the case and supplemental statement of 
the case.  As the mandates of VCAA have been satisfied, no 
further development or notification is necessary, and the 
veteran is not prejudiced by the lack of such.  Bernard v 
Brown, 4 Vet. App. 384 (1993).

The only reference to an in-service foot injury contained 
within the service medical records is the notation regarding 
a February 1972 basketball injury.  Subsequently, he received 
treatment for a callus on the bottom of the right foot in 
July 1974.  Otherwise, there is no mention of in-service 
treatment for disability or injuries of the feet, and on 
medical examination in 1976, the veteran's feet were found to 
be normal on clinical evaluation.  

Additionally, service medical records are inconsistent with 
respect to his bilateral pes planus, which was first noted in 
December 1979, years after his separation from active service 
in 1977.  Later periodic medical examinations reflect normal 
feet on examination and clinical evaluation.

VA and private medical records reflect pes planus and foot 
pain beginning in or about February 1978, as reflected by the 
March 1981 letter from the private podiatrist.  However, the 
record is clear that the veteran himself indicated that his 
feet were normal after that date, to include December 1983, 
September 1987, and September 1991 periodic reports of 
medical history.  Indeed, as late as October 1993, he 
indicated that he was in good health and denied any medical 
problems.

The September 2000 fee-basis examination represents a medical 
inquiry geared specifically toward determining the nature and 
etiology of his bilateral foot disability.  The examination 
report and opinion, along with the post-January 2001 
clarification, indicate that his bilateral foot disability is 
not etiologically related to service and not caused by his 
service-connected low back disability.  Moreover, the only 
evidence to the contrary is the one, very brief and 
unsubstantiated July 1997 hand-written notation in his VA 
medical records.  Thus, as indicated by the competent medical 
evidence, service connection and secondary service connection 
for his bilateral foot disability must be denied.  38 C.F.R. 
§§ 3.301, 3.310(a).  

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent medical evidence of record reflects that the 
veteran's bilateral foot disability is neither linked to his 
active service nor proximately due to his service-connected 
low back disability.  VCAA (to be codified as amended at 
38 U.S.C. § 5107); Gilbert, supra.  


ORDER

Service connection for a bilateral foot disability is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

